PER CURIAM.
Patricia Rae Fruetel appeals the district court’s order denying her petition to modify the terms of her supervised release pursuant to 18 U.S.C.A. § 3583(e)(1) (West 2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Fruetel, No. CR-91-70 (E.D.Va. Nov. 26, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.